DIETZEN, Justice
(dissenting).
I respectfully dissent. I agree with the majority that the tax court properly dismissed relators’ claims based on the 2008 and 2009 assessments as untimely, and that relators’ federal and state constitutional claims fail as a matter of law. But I disagree with the majority that the tax court erred in dismissing the 2010 tax assessment. Specifically, I reject the majority’s interpretation of Minn.Stat. § 278.01 (2012) that allows multiple petitioners to challenge the tax assessments of multiple unrelated parcels of land in a single petition. In my view, the majority misapplies the relevant canons of statutory construction, and as a result, its interpretation is contrary not only to the plain language of the statute, but also to the clear intent of the Legislature.
To explain my dissent, I will first express my interpretation of section 278.01 and then respond to the majority’s proposed interpretation.
I.
Our goal when interpreting a statute “is to ascertain and effectuate the intention of the [Ljegislature.” Minn.Stat. § 645.16 (2012); Schatz v. Interfaith Care Ctr., 811 N.W.2d 643, 649 (Minn.2012). To accomplish that, we always begin by determining whether the statutory language is clear. Staab v. Diocese of St. Cloud, 813 N.W.2d 68, 72 (Minn.2012). The language lacks clarity or bears ambiguity when it is susceptible to more than one reasonable interpretation. Id. at 72-73. If the statute is unambiguous, we enforce its plain and ordinary meaning. Minn.Stat. § 645.08(1) (2012); Emerson v. Sch. Bd. of Indep. Sch. Dist. 199, 809 N.W.2d 679, 682 (Minn.2012). Only if the statute is ambiguous do we then look beyond its language to ascertain legislative intent. Staab, 813 N.W.2d at 73.
Minnesota Statutes § 278.01 provides the exclusive remedy by which an individual taxpayer may challenge the assessment value of, and consequently the taxes assessed on, any piece of property or parcel of land the taxpayer owns. Programmed Land, Inc. v. O’Connor, 633 N.W.2d 517, 523 (Minn.2001). It states, in relevant part:
Any person having personal property, or any estate, right, title, or interest in or lien upon any parcel of land ... may have the validity of [a tax assessment] claim, defense, or objection determined ... by serving one copy of a petition for such determination....
Minn.Stat. § 278.01, subd. 1(a). The most natural reading of section 278.01 is that one petitioner may file a petition challenging the tax assessment with respect to one parcel of land. Two reasons support my interpretation.
First, the text of section 278.01 uses the singular “person” and “petition”: “any person” may file “a petition” challenging the property taxes assessed against any parcel of land the taxpayer either owns or has an interest. Because the statute does not employ the plural of “person” or “petition,” it logically follows that multiple petitioners may not join together to file a single petition with respect to multiple, unrelated parcels of land.
*654Second, section 278.01, when read in conjunction with section 278.02, contemplates that only a single petitioner may file a petition. While statutory interpretation focuses on specific language, the canons of statutory construction often require that we put the statute in context, regardless of whether it is ambiguous. Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000). “[W]e do not examine different provisions in isolation.” Schmidt ex rel. P.M.S. v. Coons, 818 N.W.2d 523, 527 (Minn.2012) (internal quotation marks omitted). Instead, we examine “a statute as a whole” and “interpret each section in light of the surrounding sections to avoid conflicting interpretations.” Schroedl, 616 N.W.2d at 277. So is the case here.
The meaning of section 278.01 is clear when read in light of section 278.02. The latter provision specifically articulates what a petition filed by a property owner challenging a property tax assessment may include. It states, in relevant part:
Several items of personal property and several parcels of land in or upon which the petitioner has an estate, right, title, interest, or lien may be included in the same petition....
Minn.Stat. § 278.02 (2012). Here, the Legislature does not change the singular “petitioner” in section 278.01 to the plural; but it does alter the singular “parcel of land” in section 278.01 to the plural. In doing so, the Legislature extended the general provision in section 278.01 to allow one petitioner to file a single petition for multiple parcels of property. Consequently, section 278.02 clarifies section 278.01, permitting the petitioner to include in one petition “several parcels of land” upon which it had an interest.
Significantly, the text of section 278.02 did not extend the singular “petitioner” in section 278.01 to allow more than one petitioner to join together to challenge the tax assessment for multiple, unrelated parcels of land. Section 278.02 retains the singular form of “the petitioner.” Because the text of section 278.02 explicitly provides that a petitioner may include multiple parcels of land in one petition, but it does not explicitly provide that multiple petitioners may join together in one petition, it logically follows that the Legislature did not intend to allow multiple petitioners to join in one petition. When read together, sections 278.01 and 278.02 demonstrate that the Legislature elected not to extend 278.01 to multiple petitioners. Had the Legislature intended to create an additional exception for the number of petitioners allowed in one petition — either in section 278.01 or 278.02 — it could have. It did not. And we should not read into the statute language that the Legislature has omitted, either purposely or inadvertently. Rohmiller v. Hart, 811 N.W.2d 585, 590-91 (Minn.2012).1
II.
By contrast, the majority relies exclusively on MinmStat. § 645.08 (2012) to *655support its proposed interpretation. Section 645.08 provides: “[T]he following canons of interpretation are to govern, unless their observance would involve a construction inconsistent with the manifest intent of the legislature, or repugnant to the context of the statute ... (2) the singular includes the plural; and the plural, the singular....” Notably, this canon governs “unless [its] observance would involve a construction inconsistent with the manifest intent of the legislature.” See Laase v. 2007 Chevrolet Tahoe, 776 N.W.2d 431, 435 (Minn.2009). It is the majority’s proposed interpretation that runs afoul of the Legislature’s intent, and does so for several reasons.
For one, the majority ignores section 278.02. As previously discussed, we must examine surrounding sections of the statute in question to determine legislative intent. See In re S.M., 812 N.W.2d 826, 830 (Minn.2012) (reading Minn.Stat. §§ 256G.04 and 256G.10 (2012) together to define “county”); Mavco, Inc. v. Eggink, 739 N.W.2d 148, 153-54 (Minn.2007) (construing Minn.Stat. §§ 514.12 and 514.11 (2012) together to define “person”). Here, section 278.02 is not only relevant, but dispositive of the Legislature’s intent. Specifically, the Legislature extended and clarified the meaning of section 278.01 in section 278.02 to allow a petitioner to bring a petition challenging the tax assessments upon multiple parcels of land upon which the petitioner has an interest. The common denominator is that the multiple parcels of land be owned by one petitioner. But the Legislature did not extend and clarify “petition” in section 278.02 to include the plural. Instead, the Legislature clarified that “petitioner” is singular. Moreover, the majority’s interpretation would create a conflict between the singular “parcel of land” in section 278.01 and the plural “parcels of land” in section 278.02. See Minn.Stat. § 645.17(l)-(2) (2012) (presuming that the Legislature intends the entire statute to be effective and does not intend a result that is unreasonable). If section 278.01 is interpreted to include the plural, “parcel of land” in section 278.01 would already include the plural “parcels of land.”
Further, the majority relies on Programmed Land to argue that the purpose of section 278.01 is to simultaneously benefit the taxpayer by providing a means to object to property taxes without first having to default and then answer in delinquent tax proceedings, and to benefit the state by enforcing the prompt collection of taxes. 633 N.W.2d at 525-26. According to the majority, its proposed interpretation achieves this purpose. I disagree with the majority’s analysis for three reasons.
First, Programmed Land does not address the question of whether multiple petitioners may file a petition for multiple parcels of land and therefore is inapposite. Moreover, my interpretation satisfies the broad purposes of the statute expressed in Programmed Land. Specifically, my interpretation benefits the taxpayer because he is “provided a means to object to property taxes without first having to default and then answer in delinquent tax proceedings,” and my interpretation benefits the state because it is provided with a system that enforces “prompt collection of taxes, ensuring a reliable stream of revenue” without first requiring the taxpayer to default. Id. at 525-26.
Second, and more importantly, we do not examine the spirit of the statute to construe its meaning unless the statute is ambiguous. See Minn.Stat. § 645.16; In re Individual 35W Bridge Litig., 806 N.W.2d 820, 827 (Minn.2011), cert, denied sub nom., Jacobs Eng’g Grp., Inc. v. Minnesota, — U.S.-, 132 S.Ct. 2682, 183 L.Ed.2d 45 (2012). We utilize textual *656canons — such as the single includes the plural — to interpret the text of a statute; and we employ extrinsic canons — such as the object to be attained or legislative history — to construe an ambiguous statute. See Minn.Stat. §§ 645.08, 645.16; Laase, 776 N.W.2d at 435 n. 2 (“In the absence of a finding of ambiguity, we do not resort to legislative history to interpret a statute”). The majority correctly observes that in applying the singular-includes-the-plural textual canon, the court interprets the text of a statute. Minn.Stat. § 645.08. But then it goes too far in reasoning that the court should use the singular-includes-the-plural textual canon to explore the spirit of the statute. Because the statute is not ambiguous, the canons of construction do not permit the court to explore the legislative purpose behind the statute. Instead, the court must ground its interpretation in the text of section 278.01, and the text of surrounding sections, including section 278.02. Consequently, the majority’s reasoning is flawed.
Third, the majority’s reliance on section 271.06, subdivision 7, to argue that the joinder provisions of Minn. R. Civ. P. 20.01 are applicable and independently support its interpretation lacks merit. Specifically, chapter 278 — including section 278.01 — is expressly exempted from the Rules of Civil Procedure. Minn. R. Civ. P. 81.01 (concluding that the rules of civil procedure do not govern the statutory proceedings in chapter 278 if those proceedings are inconsistent or in conflict with the rules). Consequently, the applicability of Rule 20.01 depends on whether Rule 20.01 is consistent with and does not conflict with section 278.01. Because the interpretation of section 278.01 is disputed, it cannot be concluded that section 278.01 is not in conflict with Rule 20.01. The majority’s argument therefore lacks merit.
III.
In summary, I conclude that the plain language of section 278.01, as clarified by section 278.02, provides that a single petitioner may file a tax petition for one parcel of property to challenge the tax assessment for that property. The majority’s interpretation of section 278.01 is contrary to the plain meaning of section 278.01, inconsistent with section 278.02, and fails to follow well-established textual canons of statutory construction. Thus, I respectfully dissent.

. My interpretation is also reinforced by the Minnesota Tax Court's consistent application of section 278.01. In 1986, the tax court held: “Chapter 278 does not allow petitions to be brought by more than one taxpayer unless they share an interest in an individual parcel.” Regency Condo. Ass’n v. Cnty. of Ramsey, No. TA-1095, 1986 WL 9427, at *1 (Minn. T.C. July 2, 1986), rev'd on other grounds, In re Objections & Defs. to Real Property Taxes, 410 N.W.2d 321 (Minn.1987) (con-eluding that a condominium association, which holds a lien on each parcel of property within the condominium, could bring one petition under section 278.01, and pursuant to section 278.02 could include in its one petition all parcels in which it had a lien). Accordingly, the tax court denied a condominium association, composed of the owners of 94 of the condominium units, the ability to bring a single petition on behalf of all the owners individually. Id.